16 So. 3d 228 (2009)
STATE of Florida, Appellant,
v.
Yolanda ZARRAGA, Appellee.
No. 5D08-3249.
District Court of Appeal of Florida, Fifth District.
August 14, 2009.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock Mcguigan, Assistant Attorney General, Daytona Beach, for Appellant.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Pease v. State, 712 So. 2d 374 (Fla.1997) (downward departure sentence will be affirmed where the trial court orally pronounced valid reasons for departure at the time of sentencing but inadvertently failed to enter contemporaneous written reasons); Valrio v. State, 700 So. 2d 668 (Fla.1997); State v. Hall, 981 So. 2d 511 (Fla. 2d DCA 2008); State v. Fernandez, 927 So. 2d 939 (Fla. 3d DCA 2006); State v. Mann, 866 So. 2d 179, 181 (Fla. 5th DCA 2004).
MONACO, C.J., PALMER and ORFINGER, JJ., concur.